PER CURIAM.
Edward Fabelo, individually and as the natural guardian of Edith Fabelo, a minor, appeals from a directed verdict entered at the close of the plaintiffs ease in favor of the defendant, School Board of Hillsborough County. We affirm the trial judge’s determination that the evidence presented by Fabelo was insufficient to prove a prima facie case of negligence against the School Board. Because we affirm the directed verdict on the merits of the plaintiffs case, it is unnecessary to address the other issues presented by Fabelo.
FRANK, C.J., and ALTENBERND and BLUE, JJ., concur.